DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Examiner’s Note
An interview with the Examiner is available at no cost, and can be helpful for expediting prosecution and answering questions about the rejection. Examiner Topaz Elliott can be reached at 571-270-5851.
Claim Interpretation
No claim limitations are interpreted under 112(f). This is not a basis for rejection.
Claim 2 is considered definite because a cone inherently has a base and a tip. Claims 3 and 4 are not considered to have an antecedent basis problem because a helical structure inherently has a pitch.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, according to MPEP 2173.05(q), "use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. Since the claims are directed to a “use” rather than a method that sets out method steps, they are not one of the four statutory categories of patent eligible inventions.
This rejection may be overcome by amending the claims to be directed to a method rather than a use, and by including steps in the method. For example, claim 5 could read:
A method of obtaining useful energy, the method comprising:
	providing a high-pressure directional fluid exhaust,
	providing the turbine of any of claims 1 to 4,
connecting the turbine to an induction motor,	
via the exhaust, rotating the turbine to drive the motor to generate electricity.
Claim 6 could read:
A method of obtaining useful energy, the method comprising:
	providing a high-pressure directional fluid exhaust,
	providing the turbine of any of claims 1 to 4,
connecting the turbine to a mechanical device,	
via the exhaust, rotating the turbine to drive the mechanical device to generate useful energy.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the pitch of each helical structure is directly proportional to the length of the cylindrical housing.” It is unclear how this limits the structure, rendering the claim indefinite.
Claim 4 recites the limitation “the pitch of each helical structure is set according to an intended use of the turbine.” It is unclear how this limits the structure, rendering the claim indefinite.
Claims 5 and 6 are directed to a “use” without any steps. According to MPEP 2173.05(q), “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b).” Correction has been suggested above in the 101 section of this action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Acosta (US 2011/0020109) in view of Chang (WO 2013/168865) and Stein (DE 44 42 215).

    PNG
    media_image1.png
    406
    458
    media_image1.png
    Greyscale

Regarding claim 1, Acosta discloses:
A turbine (This is an intended use, see MPEP 2111.02 §II. Acosta specifically discusses using the structure as a propeller throughout the text, but says in ¶3 that the disclosure is also relevant to turbines. Even if Acosta had not specifically mentioned turbines, the structure of Acosta is a rotating component that meets the structural limitations of the claims, as described below. Further, whether used as a turbine or a propeller, it would be reasonable to mount the structure on bearings as described in the 103 obviousness modification.), the turbine comprising:
a cylindrical housing (cylindrical block 7) having a length running parallel to a central axis (through center of shaft 4), wherein a first end of the cylindrical housing … is configured to interface with a fluid exhaust (has an inlet 2 to tunnels 1), and at least one fluid inlet (entrance to tunnel 1 at fluid guide 2) configured to receive a fluid flow from a fluid exhaust, and wherein a second end of the cylindrical housing … connects with a cylinder cap (exhaust structure 3, ¶27) comprising two or more fluid outlets (9 shown in Figs) having openings (at 3) oriented to direct expelled fluid…; and
a plurality of hollow helical (jacket 6 in Fig 1, ¶27, see also 8 in Fig 2) structures disposed within the cylindrical housing, the number of helical structures being equal to the number of fluid outlets of the cylinder cap (see Fig 1, each tunnel leads to an outlet), each helical structure spanning the length of the cylinder and corkscrewing about a fixed axis aligned with the central axis of the cylinder and being configured to direct a fluid flow from the at least one fluid inlet to a respective fluid outlet of the cylinder cap (see Fig 1).
Acosta does not disclose:
[the first end comprises] a first rotational bearing about the circumference of the cylinder
[the second end comprises] a second rotational bearing about the circumference of the cylinder
[the openings] oriented to direct expelled fluid in a direction which is orthogonal or near orthogonal to the central axis.

    PNG
    media_image2.png
    341
    308
    media_image2.png
    Greyscale

Chang teaches:
a turbine that takes in a fluid, directs fluid through spiraling tubes (see Fig 2) and ejects fluid through an axially and tangentially directed nozzle (see Fig 9). When fluid is sprayed from the nozzle, the rotor is subjected to an equal and opposite thrust, which creates torque in the rotor (see underlined portions on p. 1, 4, and 6).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbine (when used as a turbine, not a propeller) of Acosta by including nozzles at the outlet of the helical channels to spray fluid in a tangential direction, as taught by Chang to obtain the benefit of increasing thrust to the turbine rotor. In the combination, the outlet portion of Acosta is formed by the exhaust structure 3, so the nozzles are in the exhaust structure 3, which was mapped to the claim element “cylinder cap.”
The combination of Acosta and Chang does not explicitly teach first and second bearings.

    PNG
    media_image3.png
    581
    540
    media_image3.png
    Greyscale

Stein teaches:
a turbine having a cylindrical body with helical tubular channels running through it, the turbine mounted in a passage by bearings at the inlet and outlet ends of the outer cylindrical surface.
It is obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143(A).  The MPEP states the prior art must: (1) teach each claimed element (a method or apparatus that will be modified), (2) show that one of ordinary skill  in the art could have combined the elements by known methods and that the combination doesn’t change the function of the elements, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results.  See MPEP 2143(A).
In this case the combination of Acosta and Chang teaches a rotatable cylindrical turbine having all claimed elements except for the bearings. Stein teaches a rotatable turbine mounted by bearings at each end of the cylindrical turbine. Mounting a rotatable turbine by bearings does not change the function of the turbine, nor the bearings. One of ordinary skill I the turbine art would have recognized that mounting a cylindrical turbine by bearings on the outer surface of the turbine would achieve the predictable result of mounting the turbine for rotation because Stein’s bearings are intended for a cylindrical turbine. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the turbine of Acosta as modified by the nozzles of Chang by mounting the turbine by bearings at the inlet and outlet ends of the cylindrical turbine because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 2, the turbine of Acosta as modified by the nozzles of Chang and the bearings of Stein teaches:
the first end of the cylindrical housing is formed into a cone structure (Acosta 5, C1, C2. Note that in Acosta Fig 1B, a conic portion C2 extends all the way to the edge of the cylindrical rotor, i.e. the left side of the rotor C2 is at an angle rather than being vertical) with openings (in 2, connecting to 6) in the base of the cone for fluid to flow into each helical structure and the tip of the cone ending in the fluid inlet.
[AltContent: textbox (C2)][AltContent: textbox (C1)]
    PNG
    media_image4.png
    201
    291
    media_image4.png
    Greyscale

Regarding claim 3, the turbine of Acosta as modified by the nozzles of Chang and the bearings of Stein teaches:
the pitch of each helical structure is directly proportional to the length of the cylindrical housing (The meaning of this limitation is not clear. There is a pitch and a length of the housing, so there exists a proportion that describes the relationship between the pitch and the length. Rosefsky and DE 20200502007 cited below teach variable pitch, if that is what was intended.).
Regarding claim 4, the turbine of Acosta as modified by the nozzles of Chang and the bearings of Stein teaches:
the pitch of each helical structure is set according to an intended use of the turbine (This apparently provides no further structural limitation.).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Acosta (US 2011/0020109) in view of Chang (WO 2013/168865) and Stein (DE 44 42 215) as applied to claim 1, and further in view of Samuelsen (3.2.1.1 Conventional Type Combustion).
Regarding claims 5 and 6, Acosta as modified by the nozzles of Chang and the bearings of Stein does not teach:
[Use of a turbine] connected to a rotor of an induction motor …or mechanical device… to convert a high-pressure directional fluid exhaust  to rotational motion of the turbine to create torque and generate useful energy.
Samuelsen teaches:
gas turbines drive a compressor, which provides pressurized air to a combustor (see Fig 1). The combustor provides high pressure air to the turbine via a duct. The duct inherently provides directionality to the flow (see Fig 3, exhaust in the dilution zone has primarily axial flow). The rotation of the turbine can drive the (mechanical) compressor and a generator for making electricity (see Fig 1, lightbulb, p.210 ¶2).
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Acosta as modified by the nozzles of Chang and the bearings of Stein by using the turbine with a combustor and a compressor to provide high pressure combustion products via a duct to drive the turbine, and to use the turbine to turn a generator to provide electricity, as taught by Samuelsen, to obtain the benefit of generating electricity.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stein (DE 44 42 215)
[AltContent: textbox (1B)][AltContent: textbox (1A)]
    PNG
    media_image3.png
    581
    540
    media_image3.png
    Greyscale

Regarding claim 1, Stein discloses:
A turbine (¶8), the turbine comprising:
a cylindrical housing (3) having a length running parallel to a central axis (through center of shaft 4), wherein a first end of the cylindrical housing comprises a first rotational bearing (1A in annotated Fig 1 above, ¶11 designates reference 1 as “possible sealing surfaces and running bearings) about the circumference of the cylinder which is configured to interface with a fluid exhaust, and at least one fluid inlet (6, ¶11) configured to receive a fluid flow from a fluid exhaust, and wherein a second end of the cylindrical housing comprises a second rotational bearing (1B in annotated Fig 1 above) about the circumference of the cylinder … comprising two or more fluid outlets (7) having openings oriented to direct expelled fluid in a direction which is orthogonal or near orthogonal (see arrow 7 in Fig 1) to the central axis (center of 4); and
a plurality of hollow helical structures (2, only one is shown, but ¶8 and ¶11 indicate that multiple channels are present) disposed within the cylindrical housing, the number of helical structures being equal to the number of fluid outlets (they run in parallel according to ¶8, so each has a corresponding outlet) …, each helical structure spanning the length of the cylinder (see Fig 1) and corkscrewing about a fixed axis (¶9 “similar to threads”) aligned with the central axis of the cylinder and being configured to direct a fluid flow from the at least one fluid inlet to a respective fluid outlet ….


Herbert (US 3,286,984) discloses a turbine 2 with curved tubular channels 4 having an axial inlet (see Figs 3, 5) and a tangentially angled axial outlet (see Fig 5). While many prior art turbines have the tangential outlet on the circumferential outer surface of the rotor to increase torque, Herbert teaches that an outlet on the axial face of the rotor avoids leaving portions of the rotor with thin, weak walls (col 1 line 50 - col 2 line 2).

    PNG
    media_image5.png
    190
    207
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    248
    390
    media_image6.png
    Greyscale

DE 2046230 discloses a turbine with tubular helical flow channels.

    PNG
    media_image7.png
    305
    561
    media_image7.png
    Greyscale

Hampton (US 2,544,154) discloses a conical tubular turbine with bearings 13, 15 on the shaft rather than the conical outer surface. At the inlet and the outlet, the helical tubes mount to a water-tight closure plate 35 (shown in Fig 3), 40 fixed to the shaft (col 2 lines 23-36).

    PNG
    media_image8.png
    820
    248
    media_image8.png
    Greyscale

Rosefsky (US 2010/0001529) teaches “Due to the narrowing channel(s) through which water passes en route to the exit, there is a tendency for water velocity to increase by the venturi effect with a consequent boost in the rotational speed by the time the initially slowed water finally contacts the terminal high frequency, tightly-curved coil where further energy transfer occurs” (¶20). Rosefsky further discloses bearings 77 on the outside of the tube (see Fig 7A, ¶29)

    PNG
    media_image9.png
    236
    507
    media_image9.png
    Greyscale


DE 20200502007 discloses a turbine mounted by external bearings and driving an electric generator.

    PNG
    media_image10.png
    874
    462
    media_image10.png
    Greyscale

Raz (US 2012/0242088) discloses a turbine with tapered helical tubular channels.

    PNG
    media_image11.png
    705
    455
    media_image11.png
    Greyscale

Williams (US 2010/0134703) discloses an Archimedes screw with three tubular helical channels.

    PNG
    media_image12.png
    220
    354
    media_image12.png
    Greyscale

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745